DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment / Arguments 
	Double Patenting. Applicant’s overcomes the previous non-statutory double patenting rejection. However, a new double patenting rejection results from Applicant’s amendment.  See below section re: “Double Patenting” for specific details. 
	112(a). Applicant’s amendment overcomes the 112(a) rejection to the claims.
	112(d). Applicant’s amendment overcomes the 112(d) rejection to the claims. 
103. Regarding the amendments to claim 8 re: aggregating data from multiple sources, this is taught by Lection and its teachings of obtaining from different sources and databases.  See, for example, paras. 5 and 24.  Regarding the amendments to claim 15 regarding displaying images at first and second areas at different resolutions or refresh rates, Lection teaches the varied resolution aspect (e.g. paras. 15-16), which teaches Applicant’s arguments with respect to the remaining amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see remainder of this office action for details. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 15-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 21 of U.S. Patent No. 10,464,482. Although the claims at issue are not identical, they are not patentably distinct from each other because certain claims of the instant application are encompassed by claims of the issued patent, per the correspondence table below: 

U.S. Application No. 17/174,807 
U.S. Patent No. 10,464,482
Claim 1
Claim 16
Claim 2
Claim 16
Claim 3
Claim 16
Claim 4
Claim 16
Claim 5
Claim 16
Claim 15
Claim 21
Claim 16
Claim 21
Claim 17
Claim 21
Claim 18
Claim 21
Claim 19
Claim 21
Claim 20
Claim 21





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Clement (U.S. Patent Application Publication No. 2016/0313790 A1) in view of Lection (U.S. Patent Application Publication No. 2015/0317956 A1) and further in view of Stricek (U.S. Patent Application Pub. No. 2007/0019311 A1) (all references cited in parent application). 

	Regarding claim 1: 
	Clement teaches: an immersive display ([0019] and Fig. 1A: 100, a HMD to generate an immersive virtual experience) comprising: 
	a body ([0019] and Fig. 1A; 110: housing); 
	at least one display on the inside of the body for displaying images to a user of the immersive display ([0020], [0022] and Fig. 1B: 140, a display on the inside of the body (housing) 110 for displaying images); 
	a processor coupled to the at least one display ([0021] and Fig. 1A: 190, a processor coupled to the display)  and operable to: obtain first images for display on the at least one display, (see e.g. [0022], [0037] and [0038], obtain images of the real world environment and display them to a user), where the first images are captured by one or more cameras (para. 22, images captured by camera 180); 
	Re: the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: 
	obtain second images for display on the at least one display from one or more second cameras, where the one or more second cameras capture, at least in part, a region not in front of the immersive display; 
	display the first images in a first area of the at least one display; and 
	display the second images in a second area of the at least one display, where the second area is contained within an image of a mirror, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: obtain second images for display on the at least one display from one or more second cameras, where the one or more second cameras capture, at least in part, a region not in front of the immersive display, see Lection, paras. 13-16, which teaches obtaining second images for display, of a region not in front of the immersive display (i.e. peripheral region). Re: obtaining the second images from one or more second cameras, see Lection, claim 4, which teaches that obtaining images from an external camera (i.e. second camera) is known.  
	Re: display the first images in a first area of the at least one display; and display the second images in a second area of the at least one display, see Lection, Fig. 2 and para. 15, the first images can be displayed in areas 204 and 206, and the second images can be displayed in areas 202 and 208. 
	Re: wherein the second area is contained within an image of a mirror, Stricek teaches that displaying images mirror images is known (Description of Related art, and paras. 25-30, mirror images to simulate mirrors with images thereon). 
	Modifying Clement, such that the immersive display of Clement also displays first and second images, in first and second areas, respectively, as per Lection, and one includes images within an image of a mirror, per Stricek, is all of taught, suggested and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 2:
	Lection further teaches: the immersive display of claim 1, where the first images are displayed at a location without reference to a correspondence between the location and a region captured by the one or more first cameras (see Figs. 2 and 5 of Lection. The images can be displayed without reference to a correspondence, as claimed). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Lection, to have obtained the above. The motivation would be to display images as desired. 


	Regarding claim 3:
	Lection further teaches: the immersive display of claim 1, where the second images are displayed at a location that does not correspond to the region captured by the one or more second cameras (see e.g. paras. 13-17 and Fig 2. In the event that images from a rear facing camera is obtained to display in a peripheral display area, this corresponds to the above features of claim 3.  Alternatively, Lection also allows a user to slide or manipulate a periphery view adjuster to a desired location (see para. 15, for example). This can also result in the above features of claim 3).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Lection, to have obtained the above. The motivation would be to give a user flexibility in viewing images in different areas of a display. 

	Regarding claim 6:
	Lection further teaches: the immersive display of claim 1, where a location of the second area corresponds to an area substantially vertically adjacent to the first area (see Fig. 2, the periphery display areas 202, 208 are vertically adjacent to the front display areas 204, 206). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Lection, to have obtained the above. The motivation would be to display images as desired in various regional configurations known in the art. 
	

	Regarding claim 7:
	Lection further teaches: the immersive display of claim 6, where the location of the second area does not correspond to an area substantially horizontally adjacent to the first area (see Fig. 2, the periphery display areas 202, 208 in relation to the front display areas 204, 206 are not substantially horizontally adjacent). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Lection, to have obtained the above. The motivation would be to display images as desired in various regional configurations known in the art. 


	Regarding claim 8:
	Clement teaches: an immersive display ([0019] and Fig. 1A: 100, a HMD to generate an immersive virtual experience) comprising: 
	a body ([0019] and Fig. 1A; 110: housing); 
	at least one display on the inside of the body for displaying images to a user of the immersive display ([0020], [0022] and Fig. 1B: 140, a display on the inside of the body (housing) 110 for displaying images); 
	a processor coupled to the at least one display ([0021] and Fig. 1A: 190, a processor coupled to the display)  and operable to. 	
	Re: the remaining features of claim 8, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
	obtain first images for display on the at least one display, where the first images are obtained by using one or more images derived by aggregating data from multiple virtual or real world sources against a single background; 
	obtain second images for display on the at least one display from one or more second cameras, 
	where the one or more second cameras capture, at least in part, a region not in front of the immersive display; 
	display the first images in a first area of the at least one display; and 
	display the second images in a second area of the at least one display, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Lection teaches that it is known to receive content (i.e. first images for display on the at least one display) from a database (using one or more images from a library of images) for display in any one of the display areas 202, 204, 206, 208. See Lection, paras. 5, 16, 24 and claims 17-18. This corresponds to a teaching of: obtain first images for display on the at least one display, where the first images are obtained by using one or more images derived by aggregating data from multiple virtual or real world sources against a single background… display the first images in a first area of the at least one display (i.e. 204 and 206). 
	Re: obtain second images for display on the at least one display from one or more second cameras, where the one or more second cameras capture, at least in part, a region not in front of the immersive display, see Lection, paras. 13-16, which teaches obtaining second images for display, of a region not in front of the immersive display (i.e. peripheral region). Re: obtaining the second images from one or more second cameras, see Lection, claim 4, which teaches that obtaining images from an external camera (i.e. second camera) is known.  
	Re: display the second images in a second area of the at least one display, see Lection, Fig. 2 and para. 15, the first images can be displayed in areas 204 and 206 as noted above, and the second images can be displayed in areas 202 and 208. 
	Modifying Clement, such that the immersive display of Clement also displays first and second images, in first and second areas, respectively, as per Lection, and to have displayed images from a database/library, per Lection, is all of taught, suggested and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 8, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 9:
	Lection further teaches: the immersive display of claim 8, where the second images are displayed at a location without reference to a correspondence between the location and the region captured by the one or more second cameras (see Figs. 2 and 5 of Lection. The images can be displayed without reference to a correspondence, as claimed). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Lection, to have obtained the above. The motivation would be to display images as desired. 


	Regarding claim 10: see claim 3. 
	These claims are similar. Thus, the same rationale for rejection applies. 


	Regarding claim 12: 
	Stricek further teaches: the immersive display of claim 8, where data used for aggregating data from multiple virtual or real world sources includes at least data from a virtual source (e.g. para.24, data from Facebook, a virtual source). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Stricek, to have obtained the above. The motivation would be obtain relevant user data that pertains to personal and/or social relationships/connections.  


	Regarding claim 13: see claim 6. 
	These claims are similar. Thus, the same rationale for rejection applies. 

	Regarding claim 14: see claim 7. 
	These claims are similar. Thus, the same rationale for rejection applies. 


Claims 4, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clement in view of Lection and Stricek, and further in view of Takeda (U.S. Patent No. 4,903,013 A). 

	Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the immersive display of claim 1, where a location of the second area corresponds to an area substantially horizontally adjacent to the first area, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Takeda teaches that it is known in the art to have multiple display areas on a screen (Abstract, claim 1). In at least embodiment, this can include a first and second area that are substantially horizontal to each other (Figs. 3A – 3B).  Modifying the applied references, such that the second and first area, are horizontal to each other, per Takeda, is all of taught, suggested and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 4, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 5:
	Takeda further teaches: the immersive display of claim 4, where the location of the second area does not correspond to an area substantially vertically adjacent to the first area (see above mapping to claim 4. Claim 5 is another way of claiming the same result or horizontally adjacent screen areas (Takeda, Figs. 3A and 3B).  
	Modifying the applied references, such that the second and first area, are horizontal to each other, per Takeda, is all of taught, suggested and obvious and predictable over the prior art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 11: see claim 4. 
	These claims are similar, claim 11 being broader than claim 4. Thus, the same rationale for rejection applies.  

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clement in view of Lection and further in view of: Stafford (U.S. Patent Application Publication No. 2014/0361977 A1) (cited in parent application).  

	Regarding claim 15: 
	Clement teaches: an immersive display ([0019] and Fig. 1A: 100, a HMD to generate an immersive virtual experience) comprising: 
	a body ([0019] and Fig. 1A; 110: housing); 
	at least one display on the inside of the body for displaying images to a user of the immersive display ([0020], [0022] and Fig. 1B: 140, a display on the inside of the body (housing) 110 for displaying images); 
	a processor coupled to the at least one display ([0021] and Fig. 1A: 190, a processor coupled to the display)  and operable to. 	
	Re: the remaining features of claim 15, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
	obtain first images for display on the at least one display, where the first images are generated by software; 
	obtain second images for display on the at least one display from one or more second cameras, 
	where the one or more second cameras capture, at least in part, a region not in front of the immersive display; 
	display the first images in a first area of the at least one display; and 
	display the second images in a second area of the at least one display, where the first area of the at least one display and the second area of the at least one display are displayed at different resolutions or different refresh rates, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: obtain first images for display on the at least one display, where the first images are generated by software, see Clement, e.g. [0022], [0037] and [0038], obtain images of the real world environment and display them to a user, in combination with Stafford, claim 1 and para. 102, which teaches determining gaze direction, and that in one embodiment, an image is rendered in more detail when it is determined that it is under direct gaze of a user. Obtaining first images, as per Clement, which are rendered in more detail per gaze, as per Stafford, corresponds to the above first images, where the first images are generated by software (i.e. rendered in more detail based on gaze). 
	Re: obtain second images for display on the at least one display from one or more second cameras, where the one or more second cameras capture, at least in part, a region not in front of the immersive display, see Lection, paras. 13-16, which teaches obtaining second images for display, of a region not in front of the immersive display (i.e. peripheral region). Re: obtaining the second images from one or more second cameras, see Lection, claim 4, which teaches that obtaining images from an external camera (i.e. second camera) is known.  
	Re: display the first images in a first area of the at least one display; and display the second images in a second area of the at least one display, see Lection, Fig. 2 and para. 15, the first images can be displayed in areas 204 and 206, and the second images can be displayed in areas 202 and 208.  Re: where the first area of the at least one display and the second area of the at least one display are displayed at different resolutions or different refresh rates, (see Lection, paras. 15-16, the resolution of display areas can be different).   
	Modifying Clement, such that the immersive display of Clement also displays first and second images, in first and second areas, respectively, as per Lection, at different resolutions, per Lection, whereby the first images can be modified or rendered based on gaze, per Stafford (i.e. generated by software), is all of taught, suggested and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 15, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 16: see claim 9. 
	These claims are similar. Thus, the same rationale for rejection applies. 

	Regarding claim 17: see claim 3. 
	These claims are similar. Thus, the same rationale for rejection applies. 


Regarding claim 19:
Lection further teaches: the immersive display of claim 15, where the first area of the at least one display and the second area of the at least one display are displayed at different resolutions (pars. 15-16). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references, in view of Lection, to have obtained the above. The motivation would be to present images with desired characteristics for various regions of a display for enhanced viewing experience.  
	


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Clement in view of Lection and Stafford, and further in view of Takeda. 

	Regarding claim 18: see claim 4. 
	These claims are similar. Thus, the same rationale for rejection applies. 

	 
.



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Clement in view of Lection and further in view of: Stafford and Alaniz (U.S. Patent Application Publication No. 2015/0097860 A1). 

	Regarding claim 20: 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the immersive display of claim 15, where the first area of the at least one display and the second area of the at least one display are displayed at different refresh rates, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Lection teaches that it is known that different display areas can be displayed via different features or display parameters (see e.g. paras.15-16).  In terms of display features or parameters that can be adjusted, Alaniz teaches that the updating of a display area (i.e. frames per second, frame rate, frame update rate), can be changed/controlled and defined based on different factors, results, and triggering events (see e.g. paras. 46-64). Modifying the applied references, in view of Lection and Alaniz, such that the different areas, per Lection, are displayed at different refresh rates as a controllable and/or adjustable parameter, per Lection and specifically refresh rate as Alaniz, would have been obvious and predictable to one of ordinary skill in the art. 

	The prior art included each element recited in claim 20, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613